



Exhibit 10.27


*** Where this marking appears throughout this Exhibit 10.54, information has
been omitted pursuant to a request for confidential treatment and such
information has been filed with the Securities and Exchange Commission
separately.


FIFTH AMENDMENT
TO MASTER FACILITIES LEASE AGREEMENT


THIS FIFTH AMENDMENT TO MASTER FACILITIES LEASE AGREEMENT (this “Fifth
Amendment”) is entered into on March 7, 2018 (the “Effective Date”) by and among
BKEP Materials, L.L.C., a Texas limited liability company (“BKEP Materials”),
BKEP Asphalt, L.L.C., L.L.C., a Texas limited liability company (“BKEP Asphalt”,
and together with BKEP Materials, “Lessor”), and Ergon Asphalt & Emulsions,
Inc., a Mississippi corporation (“Lessee”). Lessor and Lessee are individually
referred to herein as a “Party” and collectively as the “Parties”.


A.
Lessor and Lessee entered into that certain Master Facilities Lease Agreement
dated November 11, 2010 (the “Master Lease”), with respect to Lessee’s use and
lease of certain of Lessor’s asphalt facilities, including the asphalt
facilities located on certain properties in Muskogee, Oklahoma (the “Removed
Facilities”);

B.
Lessor and Lessee amended the Master Lease pursuant to that certain First
Amendment to Master Facilities Lease Agreement dated November 30, 2011 (the
“First Amendment”);

C.
The Parties entered into that certain Partial Lease Termination dated December
31, 2011, related to Lessee’s purchase of the Ennis, Texas Facility and the
associated partial termination of the Master Lease solely with respect to the
Ennis, Texas Facility (the “Partial Lease Termination No. 1”);

D.
Lessor and Lessee amended the Master Lease pursuant to that certain Second
Amendment to Master Facilities Lease Agreement dated July 2, 2012 (the “Second
Amendment”);

E.
The Parties entered into that certain Partial Lease Termination Agreement dated
June 25, 2015, related to the Parties’ mutual desire to terminate the Master
Lease solely with respect to the Reading, Pennsylvania Facility (the “Partial
Lease Termination No. 2”);

F.
Lessor and Lessee amended the Master Lease pursuant to that certain Third
Amendment to Master Facilities Lease Agreement dated October 5, 2016 (the “Third
Amendment”) and that certain Partial Lease Termination dated October 5, 2016
(“Partial Lease Termination No. 3”);

G.
Lessor and Lessee amended the Master Lease pursuant to that certain Fourth
Amendment to Master Facilities Lease Agreement dated November 1, 2016 (the
“Fourth Amendment”) and that certain Partial Lease Termination dated November 1,
2016 (“Partial Lease Termination No. 4”);

H.
Concurrently with the execution of this Fifth Amendment, the parties are
entering into that certain Partial Lease Termination No. 5 in order to terminate
the Master Lease with respect to the Removed Facilities (the “Partial Lease
Termination No. 5”), and together with Partial Lease Termination No. 1, Partial
Lease Termination No. 2, Partial Lease Termination No. 3, and Partial Lease
Termination No. 4, the “Lease Terminations); and

I.
The Parties now desire to amend the Master Lease in accordance with the terms
hereof.



    





--------------------------------------------------------------------------------





NOW, THEREFORE, in consideration of the premises and respective promises,
conditions, terms, and agreements contained herein, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties do hereby agree as follows:


1.
Effective as of the Effective Date, Exhibit B of the Master Lease is hereby
amended and replaced in its entirety with Exhibit B attached hereto.

2.
Except as otherwise stated in this Fifth Amendment, all terms and conditions of
the Master Lease, as amended or otherwise modified by this Fifth Amendment and
the First Amendment, the Second Amendment, the Third Amendment, the Fourth
Amendment, and Partial Lease Terminations, shall remain in full force and effect
without change, and are hereby ratified by each of the Parties. Capitalized
terms used but not defined in this Fifth Amendment shall have the meanings
ascribed to them in the Master Lease. The Parties agree to cooperate with one
another and to use their commercially reasonable efforts to effect, or cause to
be effected, as the case may be, the transactions contemplated by this Fifth
Amendment. Each of the Parties shall, at any time and from time to time after
the date hereof, upon the request of any other Party, execute, acknowledge, and
deliver all such further instruments or assurances as may be necessary, in the
reasonable judgement of the requesting Party to carry out the provisions and
intent of this Fifth Amendment.

3.
This Fifth Amendment may be executed by the Parties in separate counterparts and
initially delivered by electronic transmission or otherwise, with all such
counterparts together constituting one and the same instrument.

4.
This Fifth Amendment shall be governed by, construed and enforced under the laws
of the State of Oklahoma without giving effect to its conflicts of laws
principles.



[Signatures on next page.]


    





--------------------------------------------------------------------------------





This Fifth Amendment has been executed by the authorized representatives of each
Party as indicated below to be effective as of the Effective Date.


 
 
 
 LESSOR:
 
 
 
 
 
 
 
 
BKEP MATERIALS, L.L.C.
 
 
 
 
 
 
 
 
By: 
 /s/ Jeffery Speer
 
 
 
 
 Jeffery Speer
 
 
 
 
 Chief Operating Officer
 
 
 
 
 
 
 
 
 BKEP ASPHALT, L.L.C.
 
 
 
 
 
 
 
 
By: 
 /s/ Jeffery Speer
 
 
 
 
 Jeffery Speer
 
 
 
 
 Chief Operating Officer
 
 
 
 
 
 
 
 
LESSEE:
 
 
 
 
 
 
 
ERGON ASPHALT & EMULSIONS, INC.
 
 
 
 
 
 
 
 
By: 
/s/ J. Baxter Burns, II
 
 
 
 
J. Baxter Burns, II
 
 
 
 
President

                
                            





--------------------------------------------------------------------------------





EXHIBIT B
FEES


Base Rental Fee:
With respect to each Facility under this Agreement, Lessee shall pay to Lessor a
monthly base rental fee (the “Base Rental Fee”) equal to the base rental fee
specified in the applicable 2009 Agreement for such Facility, as escalated as of
January 1, 2016. The Base Rental Fee for all Facilities shall be payable in
advance on or before the first day of each month, commencing on November 1, 2016
and shall be prorated for any partial month during the Term.


In addition to the Base Rental Fee, Lessee shall pay to Lessor an amount equal
to Property Taxes and Insurance Premiums (as hereafter defined) attributable to
the Leased Premises. Lessee shall pay Property Taxes on a monthly basis with
each monthly payment equal to 1/12 of the prior year’s Property Taxes for each
Facility. After Property Taxes for the current year are paid, Lessee or Lessor,
as applicable, will pay the other Party an amount equal to the difference of the
actual Property Taxes paid for such year and the aggregate monthly payments that
have been made by Lessee for such year. Lessor shall provide reasonable backup
documentation of Property Taxes and Insurance Premiums. For purposes of this
Exhibit B, “Insurance Premiums” shall mean premiums payable by Lessor for the
property insurance which Lessor is required to carry pursuant to Section 11.6
hereof. Insurance Premiums will be invoiced on an annual basis. Lessee shall pay
all such invoiced amounts for Property Taxes and Insurance Premiums within ten
(10) days of the date of the applicable invoice.


Excess Throughput Charge:


With respect to the Facilities under this Agreement and the facilities under the
Master Sublease Agreement (the “Cumulative Facilities”), Lessee shall also pay
to Lessor an excess throughput charge (the “Excess Throughput Charge”) equal to
the product of the Excess Throughput Fee and the Excess Throughput Quantity for
the Cumulative Facilities. For purposes hereof, the “Excess Throughput Fee”
shall be equal to the excess throughput fee specified in the applicable 2009
Agreement for the Cumulative Facilities, as escalated, as of January 1, 2016,
and the “Excess Throughput Quantity” shall be equal to the positive difference
between the quantity of asphalt product which is handled, produced, sold or
delivered from the Cumulative Facilities in a Contract Year and *** tons (the
“Threshold Quantity”). The Excess Throughput Charge shall be computed monthly
(starting from the first day of each Contract Year) and Lessee shall pay Lessor
an amount equal to the Excess Throughput Charge less an amount equal to the
cumulative sum of all Excess Throughput Charges already paid by Lessee to Lessor
during such Contract Year. The Excess Throughput Charge shall be due on or
before the thirtieth (30th) day following the end of each month for which the
cumulative quantity of all asphalt products handled, produced, sold or delivered
exceeds the Threshold Quantity. For the avoidance of doubt, the cumulative
quantity of all asphalt products handled, produced, sold or delivered shall
include the total quantity of all asphalt products delivered from the Cumulative
Facilities, including (i) volumes transferred from one Facility to another and
(ii) 100% of the quantity of all emulsion products without reduction of any
kind. Excess Throughput Charges shall be subject to audit by Lessor.


Lessee shall also pay to Lessor an additional throughput incentive charge (the
“Incentive Throughput Charge”) equal to the product of the applicable Incentive
Throughput Factor and the aggregate annual Base Rental Fee for the Cumulative
Facilities. For purposes hereof, the “Incentive Throughput Factor” shall be: (a)
3% if the Excess Throughput Quantity is less than or equal to *** tons; (b) ***%
if the Excess Throughput Quantity is greater than *** tons but less than ***
tons; or (c) *% if the Excess





--------------------------------------------------------------------------------





Throughput Quantity is *** tons or greater. The Incentive Throughput Charge
shall be computed annually and shall be paid within sixty (60) days of the end
of each Contract Year.


For purposes of this Agreement, “Contract Year” means a period of 365
consecutive days commencing on January 1, 2016 and each successive period of 365
consecutive days during the Term of this Agreement with the exception of any
Contract Year in which February has 29 days when the period will be 366
consecutive days.


Utilities and Taxes:
Lessee is solely responsible for all utilities relating to the Facilities and
any associated deposits and all such utilities shall be in Lessee’s name. Lessee
will directly pay when due the actual cost of the utilities used at the
Facilities. Lessee shall be solely responsible for all costs of storing and
manufacturing asphalt products at the Facilities.


Lessee shall be responsible for, and shall indemnify and hold Lessor harmless
from and against, all taxes, including but not limited to sales, use, personal
property and income (Lessee’s) taxes generated from or otherwise related to
Lessee’s use of the Facilities.


Adjustments:
The Base Rental Fee will be escalated January 1, 2017 and every January 1st
thereafter by the percentage change, if any, in the Consumer Price Index - All
Urban Consumers - all items less food and energy (U.S. city average base 1982-84
= 100) (“CPI”), as published by the Bureau of Labor Statistics of the United
States Department of Labor, for the last two calendar years for which data is
available based on the average of the monthly CPI data for November to October
of the most current year available compared to the same months of the prior
year. The Excess Throughput Fee will be escalated January 1, 2017 and every
January 1st thereafter by the percentage change, if any, in the above noted
Consumer Price Index. For the avoidance of doubt, the Incentive Throughput
Factor percentages shall not be escalated. In no event shall any of the fees
de-escalate.





